EXAMINER’S AMENDMENT
The present application is being examined under the pre-AIA  first to invent provisions. 
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
NOTE:  The following change was necessary to correct a minor informality in the claim language by ensuring that certain terms or phrases were recited consistently throughout all of the claims.  In no way does this change affect the scope of the claimed invention.
Claim 5 has been amended as follows.
In Claim 5, “housing sections” (line 11) has been changed to –housings--.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance.
The closest prior art reference is directed to U.S. Patent 5,724,012 by Teunisse (hereinafter “Teunisse”).
Teunisse discloses a method of manufacturing a radio frequency (RF) transmission line structure comprising:
forming first and second housings (5, 6 and 7, 8 in Fig. 4);

locating a printed circuit board (e.g. 11) comprising an electrical component (e.g. 1) between the first and second housings; and
coupling the first surface of the first housing to the first surface of the second housing so that the first and second cavities are aligned and form the RF transmission line structure (in Fig. 4).
However, Teunisse does not teach:
filling the open cell metallic foam with a filling material;
plating the first and second cavities in the first and second housings; and
removing the filling material from the open cell metallic foam forming the first and second housings.
Moreover, it would not be obvious to modify Teunisse by adding any of these missing features because to do so would destroy the overall structure of Teunisse’s invention.
Accordingly, Claims 5 through 9 have been allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to A. DEXTER TUGBANG whose telephone number is (571)272-4570.  The examiner can normally be reached on Mon - Fri 8:00 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JESSICA HAN can be reached on (571) 272-2078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/A. DEXTER TUGBANG/           Primary Examiner
Art Unit 2896